Exhibit 10-v

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

WHEREAS, Trustmark Corporation, a Mississippi corporation (the “Company”), and
Gerard R. Host (the “Executive”), have entered into an employment agreement
dated September 14, 2010, and effective as of January 1, 2011 (the “Employment
Agreement”);

 

WHEREAS, section 11.3 of the Employment Agreement provides that it may be
amended by a written instrument signed by the parties;

 

WHEREAS, the parties wish to amend the Employment Agreement to provide an
increase in the target bonus opportunity available to the Executive and to
remove certain references in the Employment Agreement to provisions of the
Internal Revenue Code that have been repealed;

 

NOW, THEREFORE, effective as of February 15, 2018, subject to the approval of
the Company’s Board of Directors, the parties agree as follows:

 

1.The Employment Agreement is amended so that section 3.2 (“Annual Bonus”)
provides in its entirety as follows:

 

3.2. Annual Bonus. In addition to the Base Salary, the Executive shall have the
opportunity annually to earn as a bonus ninety percent (90%) of his Base Salary
(the “Target Award Opportunity”). In determining the actual bonus earned each
year by the Executive (the “Annual Bonus”), the HR Committee, in consultation
with the Executive, shall have the discretion to increase the Annual Bonus above
or decrease the Annual Bonus below the Target Award Opportunity for that year.
In so doing, the HR Committee’s determination shall be based upon an assessment
of the performance of both the Executive and the Company taking into
consideration such performance goals as may be established by the HR Committee
periodically in consultation with the Executive. Any Annual Bonus due hereunder
shall be payable to the Executive no later than the 15th day of the third month
following the end of the year to which the Annual Bonus relates (subject to a
reasonable delay in payment due to an unforeseeable event making it
administratively impracticable to make the payment by such time).

 

2.Except as provided above, the Employment Agreement shall remain in full force
and effect.

 

3.Nothing in this amendment shall amend or modify any provision of the
Employment Agreement intended to provide deductible “performance-based
compensation” within the meaning of section 162(m) of the Internal Revenue Code
of 1986, as amended, that was awarded pursuant to a written binding agreement in
effect on November 2, 2017.  

 

The Company and the Executive agree to this amendment this 15th day of February
2018.

 

The Executive:

 

On Behalf of the Company:

 

 

 

 

 

 

/s/ Gerard R. Host

 

/s/ John M. McCullouch

Gerard R. Host

 

Name: John M. McCullouch

 

 

Title: Director

 

 